Title: [Robert Aitken’s Bill for Books]
From: Aitken, Robert
To: Adams, John


       
     
      John Adams Esqr. Bought of R. Aitken
      
      
      
     
     
      1775
      
      
      
      
     
     
      Decr. 8
      To 3 red Memdm. books @ 1/3
      
      3
      9
     
     
      
      To 2 Sticks Sealing wax 1/
      
      2
      
     
     
      
      To Marshall Saxe’s Reveries I paid to Mrs. Hall for you
      
      13
      
     
     
      
      To 1 Sett political Disquisitions 3 Vols.
      1
      10
       
     
     
      
      
      0
      18
      9
     
    
   
        Decr. 8th. 1775 Recd. of the Above account in full For Robt. Aitken
        Frans: Sellers
       
       
        N.B. I am not certain whither it was the Political Disquisitions or some other book you had from me, when you got them you proposed paying me but for want of Change at that time, it was not done, & I omitted setting any of your Accot. down in my book. I therefore beg you will set the matter right. R. Aitken.
       
      